DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 May 2021 has been entered. Claims 1-12, 15-20, and 22-24 remain pending in the application.  Claims 13, 14, 18, and 21 are canceled from consideration.

Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive.
Applicant first argues that Curran does not teach a second adapter outer diameter dimensioned to match a predetermined cover inner diameter.  The bottom of bonnet 11 corresponds to the cover, and cages 43, 71, and 82 correspond to the adapters.  The dimensions of the bonnet have been predetermined prior to production.  Additionally, Merriam Webster defines match to mean “to fit together with”.  Therefore, it is clear that the outer diameter of the cages 43 and 71 are fit together with the cover inner diameter given that all of the components of the valve structure of Curran are matched or fit together.  Accordingly, applicant’s argument is not persuasive.
Applicant next argues that the adapter is not inserted into the cover.  During the manufacturing process, it is clear that the adapter must be positioned within the valve body via sliding or clearance fit.  The adapter is located within the body and the cover.  Merriam Webster defines into as “to a position of contact with”.  The adapter is slid into the opening covered by the bonnet 11, and the bonnet positioned 
Applicant lastly argues that Curran does not disclose a separate wet and dry cavity.  However, as stated in the previous rejection, and again in the present rejection, the dry cavity is the space between the bonnet 11, body 10, and cages 43, 71, and 82.  This area is kept dry by the surface seals created by the individual elements contacting each other.  As such, there is no fluid passing between these elements, therefore the limitation of a dry cavity is met.  The portion of the valve through which the fluid passes is the wet cavity.  With both cavities being present, the limitation is met.  Accordingly, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran (U.S. Patent 3,648,718), specifically the embodiment disclosed in Figures 10 and 10a (hereinafter referred to as Curran embodiment 1).
 a globe valve with a globe valve member translationally movable along a stroke axis for adjusting a process fluid flow of a process plant, comprising:
a housing corpus 10 with a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an actuating opening 36 configured to introduce an adjusting rod 14 configured to actuate the globe valve member, wherein the stroke axis intersects the actuating opening and the process fluid passage;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and
an adapter 71 configured to configure the globe valve as a conical valve 73, the adapter comprising a retaining flange portion 41 and a sleeve-shaped guiding portion (inside surface of 71) extending from the retaining flange portion in the direction of the stroke axis and having a guiding opening (top opening of 71 opened to 11) for coaxially receiving the adjusting rod, wherein:
the housing corpus, together with the housing cover, defines a receptacle (internal area created by 71 and 11) in which the retaining flange portion is arranged, and
the adapter is configured to divide the housing interior into a wet, process fluid carrying valve interior defined by the adapter and the housing corpus (the area that fluid passes from inlet to outlet), and a dry, process fluid-free cavity between the adapter and the housing cover (the portion between valve body 10, bonnet 11, and cage 73) (FIG. 2, 2A, 10, 10a; Col. 5 line 66-Col. 8 line 56, Col. 10 line 51-65).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curran, specifically the embodiment disclosed in Figures 2 and 2A (hereinafter referred to as Curran embodiment 2) in view of Curran embodiment 1.
Regarding claim 1, Curran embodiment 2 discloses a valve housing modular system adapted to provide one of several different functional or constructional configurations for a globe valve configured to adjust a process fluid flow of a process plant, the globe valve including a stroke valve member movable in translation along a stroke axis, the valve housing modular system comprising:
a housing corpus 10 including a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an actuating opening 36 configured to introduce an adjusting rod 14 that is configured to actuate the stroke valve member 48 along the stroke axis;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and

the housing corpus further includes a corpus interface (at 41) adapted to the cylindrical retaining flange portions, wherein a first adapter outer diameter (measured at the outer diameter of the flange 42) is dimensioned to match a predetermined corpus inner diameter (measured on the corpus at the flange 42);
the housing cover further includes a cover interface (lower end of bonnet 11) adapted to the cylindrical retaining flange portions and the mounting collar (the vertically extending portion of the cage forms the collar through which the adapter is present) is configured to cooperate with a corresponding mounting inner surface of the cover as a sliding fit or clearance fit; and
the housing corpus and the housing cover are collectively configured to selectively engage an individual one of the adapter to provide the globe valve with the corresponding functional or constructional configuration of the individual adapter (FIG. 2, 2A; Col. 5 line 66-Col. 8 line 56).
Curran embodiment 2 is silent regarding a plurality of different swappable adapters, where the at least one first adapter type and the at least one second adapter type are different types of adapters wherein the second adapter outer diameter is dimensioned to match a predetermined cover inner diameter, and the second adapter outer diameter forms a mounting collar of the adapter to be inserted axially into the cover.
However, Curran embodiment 1 teaches a different and swappable adapter 71 wherein the at least one first adapter type (43 from Curran embodiment 2) and the at least one second adapter type are different types of adapters (the adapters 43 and 71 are different types of cages as the side wall openings 51 and 72 respectively are different shapes, thus allowing for different flow characteristics between the two embodiments) wherein the second adapter outer diameter (measured at the outer 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Curran embodiment 2, by providing different swappable adapters with a mounting collar, as taught by Curran embodiment 1, for the purpose of creating different flow paths for the fluid passing through the valve in order to achieve different desired flow characteristics of the fluid as it passes through the valve.
Regarding claim 2, Curran embodiment 2 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the stroke valve member is carried by the adjusting rod, wherein an adapter of the plurality of adapters being of the first adapter type includes a sleeve-shaped guiding section (inside surface of 43) extending in the direction of the stroke axis from the respective cylindrical retaining flange portion and includes a guiding opening (top opening of 82 opened to bonnet 11) configured to coaxially receive the adjusting rod (FIG. 2, 2A).
Curran embodiment 2 is silent regarding at least one of the plurality of adapters is configured to configure the globe valve as a cone valve, the stroke 25valve member being a cone-like adjusting member.
However, Curran embodiment 1 teaches the bottom of the globe valve is shaped like a cone 73, the stroke 25valve member being a cone-like adjusting member (FIG. 10, 10a; Col. 10 line 51-65).

Regarding claim 3, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Curran embodiment 2 further discloses a rod seal (56 and the surface seal between 48 and 43) configured to provide a seal between the adjusting rod and the at least one of the plurality of adapters, the at least one of the plurality of adapters having a receptacle (36 above 51) for the rod seal in the sleeve-shaped guiding section (FIG 2, 2A).
Regarding claim 5, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.
Curran embodiment 2 further discloses the at least one of the plurality of adapters and/or the housing corpus includes a positive-locking connection (via 24) extending around the process fluid passage and/or being annular-shaped for receiving a flow divider (FIG. 2, 2A; Col. 6 line 7-17).
Regarding claim 6, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses at least one of the plurality of adapters is arranged in an axial direction with respect to the stroke axis between the housing corpus and the housing cover, the housing cover extending, from the adjusting rod, in a radial direction beyond the predetermined flange diameter (FIG. 2A).
Regarding claim 7, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 2.

Regarding claim 8, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 7.
Curran embodiment 2 further discloses the annular receptacle includes a predetermined axial height in the direction of the stroke axis and extends from the housing corpus to the housing cover, and at least one predetermined width, wherein the cylindrical holding flange portions of the plurality of adapters and the receptacle are complementarily shaped (FIG. 2A).
All heights and widths within a structure are inherently predetermined prior to manufacture.
Regarding claim 9, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the corpus interface is defined by a step-like recess of the housing corpus at its upper corpus end in the axial direction with respect to the stroke axis (FIG. 2A).
Regarding claim 10, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the corpus inner diameter corresponds to a flange diameter of at least one of the plurality of adapters (43) (FIG. 2A).
Regarding claim 11, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses at least one of the plurality of adapters is configured to configure the globe valve as a cage valve (FIG. 2) with a piston-like adjusting member 48 as the stroke valve member and a valve cage 43 surrounding the process fluid passage relative to the stroke axis, the 
Regarding claim 12, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the through opening is configured to receive a fastening section (at 27) configured to mount a pneumatic adjusting drive or mount a yoke 12 configured to carry an adjusting drive 13 (FIG. 2, 2A; Col. 5 line 57-65). 
Regarding claim 15, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the first adapter type (73 as taught by Curran embodiment 1) is a cone valve adapter type configured to configure the globe valve as a cone valve; and
the second adapter type (as taught by Curran embodiment 2) is a cage valve adapter type configured to configure the globe valve as a cage valve (FIG. 2, 2A, 10, 10a; Col. 10 line 51-65).
Regarding claim 16, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the first adapter type (73 as taught by Curran embodiment 1) is a cone valve adapter type configured to configure the globe valve as a cone valve, the stroke valve member being a cone-like adjusting member 73, which is carried by the adjusting rod; and
the second adapter type (as taught by Curran embodiment 2) is a cage valve adapter type configured to configure the globe valve as a cage valve with a piston-like adjusting member 48 as the stroke valve member and a valve cage surrounding the process fluid passage relative to the stroke axis, the valve cage including a translatory guide (inside surface of 43) cooperating with the piston-like adjusting member (FIG. 2, 2A, 10, 10a; Col. 10 line 51-65).

Curran embodiment 2 further discloses the corpus interface has a corpus inner diameter (corresponding to the radially inner portion of 41) corresponding to a flange diameter of at least one of the plurality of adapters; and
the cover interface has a cover inner diameter (lower indented portion of 11) corresponding to a collar diameter of an assembly collar of the respective one of the plurality of adapters (FIG. 2, 2A, 10, 10a).
Regarding claim 20, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the second adapter outer diameter is smaller than the first adapter outer diameter (FIG. 2, 2A, 10, 10a).
Regarding claim 22, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the adapter has a disc-shaped retaining flange section (at 41) of a flange diameter and an adjoining mounting collar section (the vertically extending portion of the cage), wherein the mounting collar extends axially in the direction of the stroke axis over a collar height greater than the flange height, along which the retaining flange section has the flange diameter (FIG. 2, 2A, 10, 10a).
Regarding claim 23, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the mounting collar of the adapter is configured to be inserted axially into a receptacle (the upper limit of the receptacle into which the mounting collar is 
Regarding claim 24, Curran embodiment 2, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 2 further discloses the mounting inner surface of the cover extends in an axial direction (all two and three dimensional components, of which the mounting inner surface is a two dimensional component, extend in axial directions) (FIG. 2, 2A, 10, 10a).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Curran, specifically the embodiment disclosed in Figure 21 (hereinafter referred to as Curran embodiment 3) in view of Curran embodiment 1.
Regarding claim 1, Curran embodiment 3 discloses a valve housing modular system adapted to provide one of several different functional or constructional configurations for a globe valve configured to adjust a process fluid flow of a process plant, the globe valve including a stroke valve member movable in translation along a stroke axis, the valve housing modular system comprising:
a housing corpus 10 including a process fluid inlet (at 18), a process fluid outlet (at 19), a process fluid passage 33/34/37 arranged between the process fluid inlet and the process fluid outlet, and an actuating opening 36 configured to introduce an adjusting rod 14 that is configured to actuate the stroke valve member 48 along the stroke axis;
a housing cover 11 configured to cover the actuating opening, the housing cover including a through opening (through which valve stem 14 passes) extending in the direction of the stroke axis that is configured to receive the adjusting rod; and

the housing corpus further includes a corpus interface (at 41) adapted to the cylindrical retaining flange portions, wherein a first adapter outer diameter (measured at the outer diameter of the flange 42) is dimensioned to match a predetermined corpus inner diameter (measured on the corpus at the flange 42); 
the housing cover further includes a cover interface (lower end of bonnet 11) adapted to the cylindrical retaining flange portions and the mounting collar (the vertically extending portion of the cage forms the collar through which the adapter is present) is configured to cooperate with a corresponding mounting inner surface of the cover as a sliding fit or clearance fit; and
the housing corpus and the housing cover are collectively configured to selectively engage an individual one of the adapter to provide the globe valve with the corresponding functional or constructional configuration of the individual adapter (FIG. 2, 2A, 21; Col. 5 line 66-Col. 8 line 56, Col. 15 line 1-20).
Curran embodiment 3 is silent regarding a plurality of different swappable adapters, where the at least one first adapter type and the at least one second adapter type are different types of adapters wherein the second adapter outer diameter is dimensioned to match a predetermined cover inner diameter, and the second adapter outer diameter forms a mounting collar of the adapter to be inserted axially into the cover.
However, Curran embodiment 1 teaches a different and swappable adapter 71 wherein the at least one first adapter type (43 from Curran embodiment 2) and the at least one second adapter type are different types of adapters (the adapters 43 and 71 are different types of cages as the side wall openings 51 and 72 respectively are different shapes, thus allowing for different flow characteristics 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Curran embodiment 3, by providing different swappable adapters with a mounting collar, as taught by Curran embodiment 1, for the purpose of creating different flow paths for the fluid passing through the valve in order to achieve different desired flow characteristics of the fluid as it passes through the valve.
Regarding claim 2, Curran embodiment 3 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 3 further discloses the stroke valve member which is carried by the adjusting rod, wherein the at least one of the plurality of adapters includes a sleeve-shaped guiding section (inside surface of 82) extending in the direction of the stroke axis from the respective cylindrical retaining flange portion and includes a guiding opening (top opening of 82 opened to bonnet 11) configured to coaxially receive the adjusting rod (FIG. 2, 2A, 21).
Curran embodiment 3 is silent regarding at least one of the plurality of adapters is configured to configure the globe valve as a cone valve, the stroke 25valve member being a cone-like adjusting member.
However, Curran embodiment 1 teaches the bottom of the globe valve is shaped like a cone 73, the stroke 25valve member being a cone-like adjusting member (FIG. 10, 10a; Col. 10 line 51-65).

Regarding claim 4, Curran embodiment 3, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Curran embodiment 3 further discloses the cone-like adjusting member includes a sleeve-shaped collar 81 and a pressure relief channel 50 extending through the cone-like adjusting member (created by the modification above in Claim 2) in an axial direction relative to the stroke axis, the at least one of the plurality of adapters carrying a seal (surface seal between 81 and 82) cooperating with the sleeve-shaped collar (FIG. 2, 2A, 10, 10a, 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        


/Matthew W Jellett/Primary Examiner, Art Unit 3753